       Case: 3:19-cv-00674-bbc Document #: 45 Filed: 10/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
DEMARIO JACKSON,
                                                                 ORDER
                            Plaintiff,
                                                              19-cv-674-bbc
              v.

SANDY MCARDLE JUSTIN RIBAULT,
DR. RYAN HOLZMACHER, DR. KELLY O’BRIEN,
DR. SCOTT HOFTIEZER AND DR. GINA BUONO,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Demario Jackson, who is incarcerated at the Wisconsin Secure

Program Facility, is proceeding on Eighth Amendment and state law negligence claims that

defendants failed to provide him adequate pain medication for his gynecomastia. Plaintiff

has written a letter to the court, asking for assistance with defendants’ request for his

medical records and their objections to his requests for discovery, which he says that

defendants have not answered. Dkt. #44. From documents attached to this letter, it

appears that there may be some confusion about discovery.

       First, in a letter to plaintiff dated September 1, 2020, defendants state that plaintiff

did not produce his medical records or identify any of his outside treatment providers.

Plaintiff says that he does not have a copy of his medical record and that he has signed a

medical release form for defendants. Because defendants have not filed a motion to compel

about this issue, I will assume that the parties have resolved or are resolving the matter

themselves. In the future, plaintiff should contact defendants’ counsel directly if he has a




                                              1
        Case: 3:19-cv-00674-bbc Document #: 45 Filed: 10/30/20 Page 2 of 2




question or concern about any of defendants’ requests for discovery. If he is still confused

after conferring with defendants’ counsel, he should contact the court for help.

       Second, plaintiff seems to believe that defendants are not answering his discovery

requests. The preliminary pretrial conference order, dkt. #35, provides information about

how to conduct discovery and obtain evidence. Plaintiff should review that order. If he

believes that defendants have failed to respond to his requests, he should first write a letter

to defendants’ counsel, explaining precisely which documents or other evidence he wants to

obtain. If the parties are unable to resolve the issue on their own after a good faith effort to

do so, plaintiff may file a motion to compel the evidence, with the court, specifically

describing the information he seeks and stating why he thinks it is necessary.

       Because there is no issue for the court to resolve at this point, plaintiff’s request for

court assistance will be denied.



                                           ORDER

       IT IS ORDERED that plaintiff Demario Jackson’s request for assistance, dkt. #44,

is DENIED.

       Entered this 30th day of October, 2020.

                                                   BY THE COURT:

                                                   /s/
                                                   __________________________
                                                   BARBARA B. CRABB
                                                   District Judge




                                               2
